DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 sets forth “detecting, a vehicle pull inspection system, whether a target vehicle enters a vehicle pull measurement section”.  This sentence as written is unclear.  For the purposes of examination, the examiner will interpret the claim in the following way: “detecting, by a vehicle pull inspection system, whether a target vehicle enters a vehicle pull measurement section”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US PG Pub 2019/0322284).
In re Claim 1, Yang et al. discloses a system for inspecting vehicle pull, the system comprising: a sensor monitoring device configured to collect information for vehicle pull inspection from a sensor installed in a vehicle (Paragraphs [0065]-[0068]); a travel path measurement device configured to measure a travel path of the vehicle in a vehicle pull measurement section (Paragraphs [0071]-[0080]); and a vehicle pull analysis device configured to determine whether the vehicle passes the vehicle pull inspection, based on the collected information from the sensor monitoring device and travel path measurement information collected from the travel path measurement device (Paragraphs [0079] & [0080]). 
In re Claim 2, Yang et al. discloses a system of claim 1, wherein the sensor includes: a vehicle speed sensor configured to generate tire wheel speed information to measure a travel speed of the vehicle; and an angular velocity sensor configured to generate rotation angle sensing information of a steering wheel to determine whether the steering wheel is artificially operated (Paragraphs [0071]-[0074]). 
In re Claim 3, Yang et al. discloses a system of claim 2, wherein the travel path measurement device includes: a first path measurement module buried under a road at a start point of the vehicle pull measurement section; and a second path measurement module buried under the road at an end point of the vehicle pull measurement section (Paragraphs [0067] & [0068]). 
In re Claims 8, Yang discloses a system of claim 1, wherein the sensor monitoring device is connected to an on-board diagnostics terminal installed in the vehicle (see at least paragraphs [0018], [0021], [0030] and [0059]). 
In re Claim 9, Yang discloses a system of claim 1, wherein the sensor monitoring device includes a wireless communication module and is configured to transmit the collected information for the vehicle pull inspection to the vehicle pull analysis device via wireless communication (see at least paragraphs [0018], [0021], [0030] and [0059]). 
In re Claim 10, Yang discloses a system of claim 9, wherein the wireless communication includes at least one of Wi-Fi communication, 4G long term evolution (LTE) communication, or 5G new radio (NR) communication (see at least paragraphs [0018], [0021], [0030] and [0059]). 
In re Claim 11, Yang et al. discloses a method for inspecting vehicle pull in a vehicle pull inspection system, the method comprising: 
detecting, by a vehicle pull inspection system, whether a target vehicle enters a vehicle pull measurement section (Paragraphs [0065]-[0068]); 
collecting, by a sensor monitoring device, sensing information from a sensor installed in the target vehicle, when it is detected that the vehicle enters the vehicle pull measurement section;
measuring, by a travel path measurement device (control module 170), travel paths of left and right tires of the target vehicle at a start point and an end point of the vehicle pull measurement section, when the vehicle enters the vehicle pull measurement section (Paragraphs [0071]-[0080]); and 
determining, by a vehicle pull analysis device, whether the target vehicle passes a vehicle pull inspection, based on the collected sensing information and the measured travel paths, when the vehicle leaves the vehicle pull measurement section (Paragraphs [0079] & [0080]). 
In re Claim 12, Yang et al. discloses a method of claim 11, wherein the sensor includes: a vehicle speed sensor configured to generate tire wheel speed information to measure a travel speed of the target vehicle; and an angular velocity sensor configured to generate rotation angle information of a steering wheel of the target vehicle to determine whether the steering wheel of the target vehicle is artificially operated (Paragraphs [0071]-[0074]). 
In re Claim 13, Yang et al. discloses a method of claim 12, wherein the travel path measurement device includes a first path measurement module and a second path measurement module that are buried under a road at the start point and the end point of the vehicle pull measurement section (Paragraph [0068]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Muetzel et al (US PG Pub 2014/0222324).
In re Claims 4-7 and 14-17, Yang et al. does not disclose a plurality of pressure sensing elements.  However Muetzel discloses that the use of road pressure sensing elements to determine vehicle trajectory is known (see at least Fig. 1 and Paragraph [0031]).  
Thus it would have been obvious to modify the system disclosed by Yang with the sensing elements disclosed by Muetzel in order to more accurately determine the travel path of the vehicle.
In re Claim 18, Yang/Muetzel discloses a method of claim 17, wherein the sensor monitoring device is connected to an on-board diagnostics terminal installed in the target vehicle and configured to collect the sensing information (Yang, see at least paragraphs [0018], [0021], [0030] and [0059]). 
In re Claim 19, Yang/Muetzel discloses a method of claim 18, wherein the sensor monitoring device includes a wireless communication module and is configured to transmit the collected sensing information to the vehicle pull analysis device via wireless communication (Yang, see at least paragraphs [0018], [0021], [0030] and [0059]). 
In re Claim 20, Yang/Muetzel discloses a method of claim 19, wherein the wireless communication includes at least one of Wi-Fi communication, 4G long term evolution (LTE) communication, or 5G new radio (NR) communication (Yang, see at least paragraphs [0018], [0021], [0030] and [0059]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747